Exhibit 10.2.4



[sandridgeexecutiveret_image1.jpg]
 
SandRidge Energy, Inc.                
 
ID: 20-8084793
 
123 Robert S. Kerr Avenue    
 
Oklahoma City, Oklahoma 73102


 
 





Restricted Stock Units: Non-Employee Director Notice of Grant of Award and Award
Certificate



--------------------------------------------------------------------------------



Participant:
[Name]
 
Award Number: [number]


[Address]
 
Plan: 2009 Incentive Plan


[Address]
 
ID: [ID]







Effective [DATE] (the “Grant Date”), you have been granted an award of [number]
Restricted Stock Units under the SandRidge Energy, Inc. 2009 Incentive Plan, as
amended (the “Plan”). The award is scheduled to vest in increments on the
date(s) shown below.


Percentage of Restricted Stock Units


50%


50%
 
Vesting Dates


First anniversary of the Grant Date


Second anniversary of the Grant Date

                                                                     



--------------------------------------------------------------------------------



This award is granted under and governed by the terms and conditions of the
SandRidge Energy, Inc. 2009 Incentive Plan, as amended, and the Restricted Stock
Unit Award Certificate. The Award Certificate shall be deemed accepted, unless
you provide written notice to the Company within ten (10) business days
following the grant date stating that you do not wish to accept this award. A
copy of the 2009 Incentive Plan can be found under the Company Information –
Documents tabs of your E*Trade account.



--------------------------------------------------------------------------------











--------------------------------------------------------------------------------




SandRidge Energy, Inc.
Restricted Stock Unit Award Certificate
Granted Under 2009 Incentive Plan


This Restricted Stock Unit Award Certificate (“Award Certificate”) is granted by
SandRidge Energy, Inc., a Delaware corporation (the “Company”). This Award
Certificate consists of the following Award Agreement and the “Notice of Grant
of Award” attached as the cover sheet to this Award Certificate, which
identifies the Participant, the number of Restricted Stock Units, the Grant
Date, and the Vesting Dates of this Award.
In consideration of services performed, and to be performed, by the Participant
for the Company, the Company makes this Award of Restricted Stock Units to the
Participant. This Award Certificate, the Restricted Stock Units and any payment
with respect to the Restricted Stock Units are conditioned on the following
terms and the terms of the SandRidge Energy, Inc. 2009 Incentive Plan, as
amended (the “Plan”), which are incorporated into this Award Certificate by
reference. All capitalized terms used but not defined in this Award Certificate
have the meaning set forth in the Plan.
1.Grant. The Company hereby grants to the Participant the number of Restricted
Stock Units set forth on the attached Notice of Grant Award. The grant is
effective as of the Grant Date set forth on the attached Notice of Grant Award.
2.    Vesting Period.
(a)    Subject to the other terms of this Section 2, the Restricted Stock Units
granted by this Award Certificate shall vest in increments (rounded down to the
nearest whole unit in the case of the first vesting and rounded up to the
nearest whole unit in the case of the second vesting) on the applicable Vesting
Dates set forth on the attached Notice of Grant Award.
(b)    If the Participant’s service with the Company terminates before some or
all of the Restricted Stock Units vest, the Restricted Stock Units that are
unvested shall be immediately and automatically forfeited, provided that if (i)
the Participant’s service with the Company terminates by reason of the
Participant’s death or Disability, or (ii) there is a Change in Control before
the Participant’s service with the Company terminates, all unvested Restricted
Stock Units shall immediately and automatically vest.
(c)    Following forfeiture of any Restricted Stock Units, the Participant shall
have no further rights with respect to such Restricted Stock Units, and no
amounts will be due or paid with respect to such Restricted Stock Units.

- 2 -



--------------------------------------------------------------------------------










3.    Payment.
(a)    The value of a Restricted Stock Unit will equal the Fair Market Value of
one share of the Company’s common stock on the date the Restricted Stock Unit
vests.
(b)    The Company shall pay the Participant the value of each vested Restricted
Stock Unit in a cash payment to the Participant (or, if the Participant is not
living at the time of payment, to the Participant’s beneficiary), in the 30-day
period following a date on which the applicable Restricted Stock Units vest.
(c)    No dividends shall be paid to or on behalf of the Participant in respect
of a Restricted Stock Unit that is unvested. Dividends issued by the Company on
common stock after the Grant Date and before the applicable Vesting Date, if
any, shall be paid to the Participant when the underlying Restricted Stock Unit
is paid out in accordance with this Section 3. Stock dividends, if any, will be
paid in cash. If the Participant forfeits Restricted Stock Units, the
Participant shall forfeit the right to receive dividends on those Restricted
Stock Units.
(d)    Following payment for a Restricted Stock Unit under this Section 3, the
Participant shall have no further rights with respect to such Restricted Stock
Unit, and no additional amounts will be due or paid with respect to such
Restricted Stock Unit.
4.    No Transfer. The Participant may not sell, assign, transfer, pledge, or
otherwise dispose of any portion of this Award or the Restricted Stock Units
described in this Award Certificate.
5.    No Rights of the Participant as a Stockholder. The Participant, by virtue
of receipt, vesting or payment of Restricted Stock Units, shall have no rights
related to any stock of the Company, such as the right to vote, the right to
receive shares in any recapitalization of the Company, or the right to receive
dividends payable either in stock or in cash, except as otherwise described in
Section 3(c) with respect to dividends.
6.    Taxes. The Participant has had the opportunity to review with the
Participant’s own tax advisors the federal, state, local and foreign tax
consequences of the Restricted Stock Units and the transactions contemplated by
this Award Certificate. The Participant is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.
The Participant understands that the Participant (and not the Company) shall be
responsible for the full amount of any federal, state, local or foreign income,
employment or self-employment tax associated with the Restricted Stock Units.
The Company shall not be responsible for withholding, depositing or paying any
amount of tax due in connection with the Restricted Stock Units.
7.    Miscellaneous.
(a)    No Rights to Continued Service. The Participant acknowledges and agrees
that the vesting set forth in Section 2 shall apply only if the Participant
provides continuous services

- 3 -



--------------------------------------------------------------------------------








to the Company. The Participant further acknowledges that nothing in this Award
Certificate or the Plan constitutes an express or implied promise of continued
engagement as a director.
(b)    Severability. The invalidity or unenforceability of any provision of this
Award Certificate shall not affect the validity or enforceability of any other
provision of this Award Certificate, and each other provision of this Award
Certificate shall be severable and enforceable to the extent permitted by law.
(c)    Waiver. Any provision for the benefit of the Company contained in this
Award Certificate may be waived, either generally or in any particular instance,
by the Compensation Committee or its authorized delegees.
(d)    Binding Effect. This Award Certificate shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns.
(e)    Entire Agreement. This Award Certificate and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Award Certificate.
(f)    Amendment. The Company may revoke this Award Certificate at any time
while any Restricted Stock Units are outstanding if the Award Certificate is
determined by the Company to be contrary to law and, in that event, the Company
may give notice to the Participant that the Restricted Stock Units are to be
assigned, transferred, and delivered to the Company as soon as practicable
following the date of the notice. The Company may also modify this Award
Certificate to the extent necessary to bring the Award Certificate and the
Restricted Stock Units into compliance with any applicable and mandatory law or
regulation now or hereafter promulgated by any governmental agency. The
Compensation Committee shall obtain the Participant’s consent before it amends
this Award Certificate to the extent required under the terms of the Plan.
(g)    Governing Law. This Award Certificate shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
(h)    Tax and Benefits Issues. This award of Restricted Stock Units is intended
to be exempt from Section 409A of the Code, and the provisions hereof shall be
interpreted and administered consistently with such intent. Nothing in this
Award shall transfer liability for any tax or penalty from the Participant to
the Company or any other individual or entity.
(i)    Participant’s Acknowledgments. The Participant shall be deemed to have
accepted this Award Certificate unless the Participant provides written notice
to the Company, within ten (10) business days following the Grant Date, that the
Participant does not wish to accept the Award. By accepting this Award
Certificate, the Participant acknowledges that he or she: (1) has read this
Award Certificate; (2) has had the opportunity to be represented by legal

- 4 -



--------------------------------------------------------------------------------








counsel in connection with his or her acceptance of this Award Certificate;
(3) understands the terms and consequences of this Award Certificate; and (4) is
fully aware of the legal effect of this Award Certificate.
SANDRIDGE ENERGY, INC.


By:________________________________________
Title: ________________________________________

- 5 -

